Appeal by the defendant from a judgment of the Supreme Court, Kings County (Del Giudice, J.), rendered October 21, 2002, convicting him of burglary in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
After a thorough inquiry, the trial court providently exercised its discretion in denying the defendant’s motion for a mistrial on the ground of premature jury deliberations (see People v Simon, 224 AD2d 458 [1996]; People v Pollard, 150 AD2d 397, 398 [1989]; People v Castillo, 144 AD2d 376 [1988]; People v Gordon, 77 AD2d 663 [1980]). There is no basis upon which to disturb the court’s determinations concerning credibility with respect to its individual inquiries of the jurors (see People v Rivera, 304 AD2d 841 [2003]; People v Jamison, 291 AD2d 298 [2002]).
The defendant’s remaining contention is unpreserved for appellate review and, in any event, is without merit. Florio, J.P., H. Miller, Goldstein and Skelos, JJ., concur.